Citation Nr: 1343399	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  11-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for peripheral neuropathy of the left lower extremity, also claimed secondary to service-connected right tibial fracture, with shin neuropathy.

2.  Entitlement to service connection for cold injuries to the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In the March 2010 rating decision, the RO denied the Veteran's peripheral neuropathy of the left lower extremity claim on the merits treating the claim as new.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The merits of the claim seeking entitlement to service connection for peripheral neuropathy of the left lower extremity, also claimed secondary to service-connected right tibial fracture with shin neuropathy, along with the issue seeking entitlement to service connection for cold injuries to the bilateral lower extremities are remanded to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  The issue seeking entitlement to service connection for peripheral neuropathy of the left lower extremity was last denied by the Board of Veteran's Appeal in a July 2003 decision finding the Veteran did not have left lower extremity peripheral neuropathy.

2.  Evidence received since July 2003 raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's favorable opinion regarding the Veteran's application to reopen herein, any defect with respect to VA's duties to notify and assist is considered non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran claims he injured both of his legs in boot camp due to marching.  Although his service treatment records only reflect treatment for a marching fracture of the right lower extremity, he claims he fractured both legs.  Alternatively, he believes his left lower extremity problems are attributable to his service-connected right lower extremity disability.

The Veteran initially claimed entitlement to service connection for peripheral neuropathy of the left lower extremity in January 2001.  In a January 2002 statement, he indicates he broke his left leg twice in basic training and has had problems since that time. The claim was denied in a December 2001 rating decision and the Veteran ultimately perfected an appeal to the Board, which denied the claim in July 2003.  The July 2003 Board decision is final.  38 U.S.C.A. § 7104.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).   

At the time of the July 2003 Board denial the record contained the Veteran's service treatment records, which do not confirm any injuries or fractures to the left lower extremity, but indicated a March 1952 diagnosis of mild, bilateral talipes cavus.  The record also contains private treatment records and opinions, to include an August 1967 private medical opinion indicating the Veteran was treated for left knee pain since October 1960; a November 1968 letter from a private physician indicating the Veteran complained of left knee arthritis, "which he attributes to the increased strain placed on the left leg because of the right knee weakness;" and a May 1986 letter from a private physician diagnosing progressive peripheral neuropathy causing an inability for the Veteran to use his legs constructively in any sort of occupation.  The evidence further contained 1999 VA outpatient treatment records and a November 2001 VA examination focused solely on the right lower extremity.

The Board previously denied the claim in July 2003 finding none of the medical evidence supported a diagnosis of peripheral neuropathy of the left lower extremity.  For new evidence to be material here, the evidence must relate to that fact.

Since the July 2003 Board denial, the Veteran has submitted medical records indicating a diagnosis of peripheral neuropathy of the left lower extremity.  For example, an April 2009 letter from a private medical record indicates the Veteran has "chronic peripheral polyneuropathy," which "could be" related to the "history of traumas to the left leg in the 1950's."  New VA and private treatment records from 2009 also reflect treatment and diagnosis for peripheral neuropathy of the bilateral lower extremities.  Although not dispositive, the Board finds the new evidence could reasonably substantiate the claim.  See Shade, 24 Vet. App. at 118.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for peripheral neuropathy of the left lower extremity, also claimed secondary to service-connected right tibial fracture with shin neuropathy, is reopened and to that extent only the appeal is granted.


REMAND

The Veteran contends he has peripheral neuropathy of the left lower extremity as a direct result of in-service injuries or, in the alternative, as a result of over-compensating for his service-connected right lower extremity disability.  He further contends he has burning and pain in his feet as a result of in-service frostbite during his service in South Korea.  Specifically, he described during his hearing before the Board, exposure to frigid temperatures during his service in South Korea working as both a cook and with ammunitions.  His son further testified as to the Veteran's lifelong problems with his legs.

Service connection is in effect for right tibial fracture, with shin neuropathy.  The Veteran's service treatment records indicate he experienced a "marching" fracture to the right tibia in January 1952.  The fracture was casted from March 1952 to May 1952.  A diagnosis of mild, bilateral talipes cavus was made in March 1952, and treated with arch supports.  The service treatment records do not confirm any injury, treatment, or complaints related to the left leg.

Even so, the Veteran testified before the Board in November 2013, that he actually fractured both legs during boot camp.  He further claims he had discoloration of his feet and chronic burning, itching, and pain since his return from South Korea.  

During his hearing before the Board, the Veteran identified VA and private treatment for frostbite and peripheral neuropathy of the left lower extremity from the 1950s through 2013.  Immediately after service in the 1950s, the Veteran claims he sought treatment from private physicians, to include Dr. Thomas and a physician he saw in Mexico, Dr. Chararia.  He identified other private treatment in the 1980s for frostbite from Dr. Arthur, and at the Scott and White Clinic.  He claims he recently had left leg surgery at the VA in November 2012 after his leg collapsed causing a fracture of the left tibia.  Indeed, he submitted copies of April 2013 VA x-rays confirming post-fracture findings.

The record currently contains some of the identified treatment.  There is an August 1967 note from Dr. Thomas, for example, indicating treatment for the left knee since October 1960 and a May 1986 note from Dr. Arthur noting the Veteran's treatment for peripheral neuropathy.  The actual treatment records from Dr. Thomas and Dr. Arthur, however, are not in the claims file.  There are also Scott and White Clinic records noting complaints of burning feet from the 1980s.  It is unclear if these are the complete records.  While there are VA outpatient treatment records in the evidence of record, the records associated with the Veteran's  November 2012 left leg surgery are not in the evidence of record.  Accordingly, the RO must make efforts to obtain any and all identified private and VA treatment records not currently in the evidence of record, to include VA outpatient treatment records from July 2010 to the present.

The Veteran further testified during his Board hearing that he had received Social Security Administration (SSA) disability benefits since 1986.  The record currently contains what appears to be a 1986 SSA denial of benefits, noting peripheral neuropathy among other conditions, and a 1986 "notice of hearing."  Handwritten on the notice of hearing is "Disability O.K. Oct. 24, 1986."  No other SSA records are in the evidence of record.  Where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  VA must request the Veteran's SSA medical records in conjunction with his application for benefits and award, to the extent they exist.

Aside from the missing evidence, the Board finds a VA examination is necessary.  The Veteran claims he has frostbite of the bilateral lower extremities and peripheral neuropathy of the left lower extremity directly related to in-service injuries and circumstances of his service.  Private and VA treatment records indicate the Veteran's complaints of burning, numbness, pain, and discoloration.  His service treatment records do not confirm injury, complaints, or diagnosis related to the left leg; however, bilateral talipes cavus was diagnosed in service in March 1952.  After service, as noted above, treatment for the Veteran's left leg is at least referenced as early as 1960, seven years after separation from service.  In November 1968, a private medical opinion indicates the Veteran's own complaints of "'arthritis of the left knee' which he attributes to the increased strain placed on the left leg because of the right knee weakness."  A March 1985 private record diagnosed the Veteran with "burning feet syndrome," but did not specifically find frostbite or residuals of a cold injury.  Rather, the syndrome was of "undetermined etiology."  An April 2009 private opinion from Dr. Carrasco indicates the Veteran's history of traumas to the left leg in the 1950s "could be a factor" contributing to his peripheral polyneuropathy.  In contrast, April 2009 magnetic resonance imaging and electromyogram testing was within normal limits and, therefore, the VA physician opined the Veteran's peripheral neuropathy is "idiopathic" and not likely related to his history of trauma to the feet.  

The Veteran was afforded a VA examination in January 2012 where the examiner found no current evidence of frostbite residuals or any cold injury residual.  The examiner found compelling that the treatment records did not indicate complaints of frostbite symptoms until the 1980s when he complained of burning feet, three decades after service.  In contrast, a May 2011 VA examiner found the Veteran's established service-connected "shin neuropathy" should be corrected to "peripheral neuropathy of the bilateral lower extremities secondary to cold injury" noting the "Veteran states that he had severe frostbite."  No medical examination was provided to determine whether the Veteran's peripheral neuropathy of the left lower extremity was caused or aggravated by his service-connected right leg disability, or directly related to his military service.  In light of the missing records and the conflicting evidence in this case, the Board concludes a new VA examination is warranted.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue, to include Dr. Arthur, Dr. Thomas, Dr. Chararia in Mexico, and treatment at the Scott and White Clinic.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain VA outpatient treatment records from July 2010 to the present, to include all records associated with the Veteran's November 2012 left leg surgery, as well as all SSA disability documents.  All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After all records are obtained to the extent available, the Veteran must be afforded a VA neurological examination to determine whether any currently or previously diagnosed disorder of the bilateral lower extremities, distinct from his currently service-connected right tibial fracture with shin neuropathy, to include peripheral neuropathy, cold injury residuals, and talipes cavus are related to his military service or to a service-connected disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The examiner must consider the Veteran's description of in-service injuries and exposure to cold weather, in-service treatment for right tibia "marching fracture," in-service diagnosis of bilateral talipes cavus, post-service treatment for bilateral peripheral neuropathy, arthritis, burning feet, and other symptoms along with the conflicting private and VA opinions of record.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination and appropriate diagnostic tests, the evidence of record, and with consideration of the Veteran's statements, opinions as to the following must be provided:

(i) Whether any currently or previously diagnosed bilateral peripheral neuropathy, talipes cavus, or any other condition affecting the bilateral lower legs and/or feet were incurred in service or otherwise due to his military service in light of in-service injuries and exposure to cold weather and distinct from his already service-connected right tibial fracture with shin neuropathy;

(ii) Whether any currently or previously diagnosed left lower extremity peripheral neuropathy, talipes cavus, or any other condition affecting his left lower leg and/or foot is proximately due to or aggravated by his service-connected right tibial fracture with shin neuropathy.   

A complete rationale for all opinions must be provided.  If the examiners cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiners must provide the reasons why an opinion would require speculation.  The examiners must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiners must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.  

3. The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The VA examination report obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


